Citation Nr: 1727381	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-33 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease.

2.  Entitlement to an increased rating in excess of 10 percent for nasal septal deformity, status post-septorhinoplasty.

3.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression with alcohol and substance abuse.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to nasal septal deformity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from June 1986 to July 1990.

The matters of degenerative disc disease, nasal septal deformity, psychiatric disability, and TDIU come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The matter of obstructive sleep apnea comes before the Board on appeal from a May 2014 rating decision by the Philadelphia RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Ratings

The Veteran is service connected for degenerative disc disease, currently evaluated as 10 percent disabling.  In the August 2011 rating decision, the RO relied on service treatment records from 1987 through 1989 as well as a VA examination from February 2011.  The most recent VA examination was conducted in November 2013, which found forward flexion 0-70 degrees, extension 0-10 degrees, right lateral flexion 0-30 degrees, left lateral flexion 0-20 degrees, right lateral rotation 0-30 degrees and left lateral rotation 0-30 degrees.  There was no evidence of localized tenderness or pain to palpation, nor evidence of muscle spasms, guarding, radicular pain, or ankylosis.  Such symptoms would otherwise most closely meet the criteria for a 10 percent disability rating.  However, the Veteran stated in a February 2014 VA treatment note that he has experienced worsening back pain.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected degenerative disc disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran is also service connected for nasal septal deformity, currently evaluated as 10 percent disabling.  In the aforementioned August 2011 rating decision, the RO relied on service treatment records from 1987 through 1989, as well as Coatesville VAMC treatment records from the 2000s.  The Veteran last underwent a VA medical examination for his nasal septal deformity in December 2013, which found, among other things, changes in the Veteran's nose consistent with rhinophyma.  As such, because there is an assertion of an increase in severity of the Veteran's condition, a new examination is warranted.  See, e.g., Caffrey, 6 Vet. App. 377.

Service Connection

The Veteran contends that he has an acquired psychiatric disorder that is related to his active duty service.  A February 2011 VA examination found that the Veteran was abusing alcohol,  anxious, and depressed, and that each diagnosis met the Diagnostic and Statistical Manual of Mental Disorders IV (DSM-IV) criteria.  However, the examiner did not opine as to the nature and etiology of these diagnoses, or as to whether the Veteran's alcoholism is related to the psychiatric disorder.  As such, the Board finds that a new examination is warranted.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also contends that his currently diagnosed obstructive sleep apnea is related to his active duty service.  Specifically, the Veteran contends that his sleep apnea is secondarily related to his service-connected nasal deformity.  While the Veteran was diagnosed with obstructive sleep apnea in a February 2011 VA examination, the examiner did not opine as to the nature and etiology of the condition.  As such, the Board finds that a new VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also McLendon, 20 Vet. App. 79; Barr, 21 Vet. App. 303, 311 (2007).

TDIU

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issues of increased rating for degenerative disc disease and nasal septal deformity, and entitlement to service connection for an acquired psychiatric disability and obstructive sleep apnea.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is "intertwined" with these issues because a decision on the aforementioned claims may have an impact on the TDIU claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for degenerative disc disease, nasal septal deformity, acquired psychiatric disability, obstructive sleep apnea, and TDIU.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Schedule the Veteran for a new medical examination with an appropriate clinician.  The purpose of the examination is to determine the current degree of severity of his service-connected degenerative disc disease.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's spine.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a new medical examination with an appropriate clinician.  The purpose of the examination is to determine the current degree of severity of his service-connected nasal septal deformity.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Schedule the Veteran for a new medical examination with an appropriate clinician.  The purpose of the examination is to determine if the Veteran has a current psychiatric disorder, and if so, the nature and etiology of the psychiatric disorder.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.  The examiner must review all medical evidence associated with the claims file.

The examiner must assess the Veteran's current symptoms and provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is due in whole or in part to his active service.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

5.  Schedule the Veteran for a new medical examination with an appropriate clinician. The purpose of the examination is to determine the nature and etiology of the Veteran's obstructive sleep apnea.  The examiner should give particular weight to whether the Veteran's currently diagnosed obstructive sleep apnea is related to his service-connected nasal septal deformity.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.  The examiner must review all medical evidence associated with the claims file.

The examiner must assess the Veteran's current symptoms and provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is caused by or aggravated by his service-connected nasal septal deformity, and if not, whether it is due in whole or in part to his active service generally.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

6.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated. The RO should then consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447   (2009) (VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




